DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


37 CFR 1.105 REQUIREMENT FOR INFORMATION
Based upon Applicant’s statements filed February 11, 2019, Examiner understands that Applicant does not have any foreign office actions, and/or prior art, associated with 
1) CN 107278328 A;
2) EP 3268990 A1;
3) KR 20170124538 A; and
4) TW 201633524 A.
Examiner request that when, or if, these documents become available that they are placed on and IDS and make part of the record of the current application.
	
Election/Restrictions
Newly submitted claim 8 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
On July 6, 2018, Examiner issued a restriction/election between Groups I-IV, and Species A1-A3, B1-B-9, and C1-C5. 
On September 4, 2018, Applicant elected Group I, Species A1 which encompass figures 2-8, and claims 1-5, and 7-8.
On November 18, 2020, in the Final Rejection, Examiner objected the drawings because claim 8 was not shown in the elected species. Examiner also issued a 35 USC § 112(a) rejection because claim 8 lacked written description support for the elected Species.
On January 18, 2021, Applicant filed an After Final Response which included a new figure 17, and an amendment to the specification. In this After Final Response Applicant stated that they were submitting a new figure 17 to account for Examiner’s drawing objection.
This amendment to figure 17, and the specification, shows that claim 8 is not supported by the elected species A1, figures 2-8. This amendment to figure 17, and the specification, shows that claim 8 lacks written description support in the elected species. Therefore, claim 8 is withdrawn as being directed to a non-elected species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
Examiner is withdrawing the drawing objection based upon Applicant’s submission of replacement figure 17, the amendment to the specification, and Examiner issuance of a restriction by original presentation of claim 8.

Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) rejection based upon Applicant’s submission of replacement figure 17, the amendment to the specification, and Examiner issuance of a restriction by original presentation of claim 8.


Claims 1-5, and 7
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0173792 A1) (“Yang”), in view of Itakura et al. (US 2011/0254988 A1) (“Itakura”), in view of Daubenspeck et al. (US 2014/0021600 A1) (“Daubenspeck”).

    PNG
    media_image1.png
    302
    724
    media_image1.png
    Greyscale

Regarding claim 1, Yang teaches at least in figures 2, and 4-6, and Examiner’s annotated figure 4 above:
a first semiconductor substrate (2; ¶ 0030, where Si can be used) including (detailed below): 
a first region (first region) including (detailed below): 

a plurality of signal lines (A, it is obvious that more than one A would be connected to 6), 
wherein a first signal line (A) of the plurality of signal lines (A) is coupled to one of the photoelectric conversion elements (6, where A connects to 6 by means of 30) ; and 
a plurality of vias disposed together (B, it is obvious that there would be more than one via as there will need to be more than one electrical connection to 6), 
wherein one of the plurality of vias (B) is coupled to the first signal line (A); and 
a second region (second region) adjacent to the first region (first region), 
the second region (second region) including (detailed below): 
a plurality of land electrodes (C; ¶ 0024, where there are a plurality of pads 28, thus, there are a plurality of C’s below 28) disposed together, 
the plurality of land electrodes (C) formed in a wiring layer (C and D) provided at a light receiving surface side of the first semiconductor substrate (C is formed on the light receiving surface side of 2 and C is part of the wiring layer), 
a plurality of connection wirings (C) formed in the wiring layer (C and D), 
wherein one of the plurality of connection wirings (C) is provided at an end of a surface side of the one of the plurality of vias (B).

Yang does not teach: 
wherein a width of each of the plurality of land electrodes is greater than a width of each of the plurality of vias in a planar view; and 
a second semiconductor substrate including a logic circuit, 


Itakura teaches at least in figures 6A-6B:
a second semiconductor substrate including a logic circuit (61, where 61 is a die, or logic circuit, and it is obvious that the die would include a second semiconductor substrate), 
wherein a connection portion (57) electrically couples the first semiconductor substrate (51) to the logic semiconductor element (61) in a stacked configuration (58 and 61 are stacked) such that the logic semiconductor element (61) is mounted in a flip chip structure at the light receiving surface side of the first semiconductor substrate (61 is so mounted on 51).
It would have been obvious to one of ordinary skill in the art to have the logic semiconductor element to be on the same surface as the imaging region of Yang as Itakura teaches that this is an obvious variant of having the control, or DSP, circuitry on the bottom of the device. See Itakura figure 11, where 111 is on the bottom of the image sensor; See Yang figure 4, where element 40 is on the bottom of the image sensor.

Yang and Itakura do not show:
wherein a width of each of the plurality of land electrodes is greater than a width of each of the plurality of vias in a planar view.



    PNG
    media_image2.png
    492
    699
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    492
    699
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to have the pitch of land electrodes be wider than the pitch of the vias because Daubenspeck teaches this this enhances to the current distribution in an RDL structure. ¶ 0005. This is necessary in order to meet the electromigration requirements in providing denser solder bumps. Id. It would further be obvious to one of ordinary skill in the art that one would want the land electrodes to be wider than the vias because the land electrode needs to be able to have a larger surface area to affix a solder ball to in order to connect to external elements, and the vias need to be smaller (less width) in order to connect to internal wiring lines and elements inside the device). 



Regarding claim 2, Yang teaches at least in figures 4-6, and Examiner’s annotated figure 4 above:
the via penetrates (B) the first semiconductor substrate (2) and is connected to the connection wiring (D) formed in the wiring layer (C and D).
Regarding claim 3, Yang teaches at least in figures 4-6, and Examiner’s annotated figure 4 above:
a cross-section area of a portion of the via connected to the connection is less than an area of the connection portion that electrically couples the first semiconductor substrate to the second semiconductor substrate (as can be seen from the annotated drawing the via’s cross section is less than the connection portion to the second substrate. This is because the via is shown to be smaller than the solder ball connecting 40 to 2).
Regarding claim 4, Yang teaches at least in figures 4-6, and Examiner’s annotated figure 4 above:
a total area of the second semiconductor substrate is less than a total area of the first semiconductor substrate (it would have been obvious to one of ordinary skill in the art looking at the figures of Yang that area of 40 would have been less than the area of 2. This is because 40 is a die/chip that are attached to 2).
Regarding claim 5, Yang teaches at least in figures 4-6, and Examiner’s annotated figure 4 above:
wherein a length and width of the second semiconductor substrate is less than a respective length and width of the first semiconductor substrate (it would have been obvious to one of ordinary skill in the art looking at the figures of Yang that area of 28 and/or 30 would have been less than the area of 2. This is because 40 is a die/chip that are attached to 2).
Regarding claim 7, Yang teaches at least in figures 1-6, and Examiner’s annotated figure 4 above:
a metal layer in the wiring layer (figure 2 element 36, where the wiring layer comprises metal pads) is between the connection portion (connection portion) and the first semiconductor substrate (2).


Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. 
Applicant contends that none of the prior art references teaches:
wherein a width of each of the plurality of land electrodes is greater than a width of each of the plurality of vias in a planar view.
This argument is not persuasive. As shown in the analysis of claim 1 the widths of the land electrodes in a cross-sectional view are wider than the widths of the vias in a cross-sectional view. A cross-sectional view is a planar view sliced down the middle. Therefore, when one see the relative sizes of each of the elements in a cross-sectional view one would now that the same relationships hold if one was to translate the cross-sectional view into a planar view. Thus, while the references do not explicitly show a planar view it is understood by those of ordinary skill in the art that the cross-sectional view is translatable to the planar view and vice-versa. As such Applicant’s arguments are unpersuasive. See simple cross-section view vs. plan (top) view of a transistor below.

    PNG
    media_image4.png
    402
    560
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822